NUMBER 13-08-00331-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

GLORIA ANN GARCIA,                                                           Appellant,

                                            v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

  On appeal from the 105th District Court of Kleberg County, Texas.
____________________________________________________________

                          MEMORANDUM OPINION

    Before Chief Justice Valdez and Justices Yañez and Benavides
                  Memorandum Opinion Per Curiam

      Appellant, Gloria Ann Garcia, was convicted of possession of a controlled

substance. On May 22, 2008, appellant filed a pro se notice of appeal. On August 11,

2008, appointed counsel informed this Court that he would be filing a motion to dismiss.

On March 26, 2009, this Court abated the appeal because of counsel’s failure to either file

a motion to dismiss or make appropriate arrangements with the reporter for preparation of

the reporter’s record and instructed the trial court to make findings as to whether the
appellant had abandoned her appeal.

      Based on the trial court hearing, the trial court judge found that appellant has

abandoned her appeal. The court further found that on January 15, 2009 the trial court

entered a Judgment Nunc Pro Tunc granting additional credit to appellant for time she

spent in Kleberg County Jail in this cause and that appellant only wanted to correct this

mistake and did not wish to appeal the judgment in this cause.

      Although no written motion has been filed in compliance with Rule 42.2(a) of the

Texas Rules of Appellate Procedure, based upon the evidence at the hearing that

appellant does not want to continue her appeal, we conclude that good cause exists to

suspend the operation of Rule 42.2(a) in this case. See TEX . R. APP. P. 2. Accordingly,

we dismiss the appeal.



                                                      PER CURIAM



Do not publish. See TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered and
filed this 25th day of June, 2009.




                                           2